BRITT, Judge.
The sole assignment of error brought forward and argued in defendant’s brief is that the court erred in not granting his motions for nonsuit. He contends that while the evidence was *558sufficient to show that the offense charged was committed, the evidence was insufficient to show that defendant was the person, or one of the persons, who committed the offense.
We have carefully reviewed the evidence presented at the trial and considering it in the light most favorable to the State as is required on motions for nonsuit, we conclude that it was sufficient to survive the motions. No worthwhile purpose would be served in narrating the evidence here.
We hold that defendant received a fair trial, free from prejudicial error.
No error.
Judges Campbell and Vaughn concur.